COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LAZARO REYES CIGUERO,                           §
 Individually and on behalf of the Estate of                     No. 08-13-00075-CV
 JESUS REYES RICARDEZ, Deceased,                 §
                                                                   Appeal from the
                               Appellant,        §
                                                                 243rd District Court
 v.                                              §
                                                              of El Paso County, Texas
 JOSE LARA,                                      §
                                                                   (TC# 2011-2162)
                               Appellee.         §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant, and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF JANUARY, 2015.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge Sitting by Assignment